KAROHL, Judge.
On June 24, 1993, movant entered a guilty plea to one count of forgery, uttering as genuine, a class C felony in violation of § 570.090.1(4) RSMo 1986. The court suspended imposition of sentence for a period of two years. On November 17,1994, the court revoked probation and sentenced defendant to serve a five-year term of imprisonment. On January 17, 1995, defendant filed a Rule 24.035 motion which the motion court dismissed without an evidentiary hearing.
When the trial court imposed the five-year sentence, it directed the sentence was to be served concurrently with an unrelated sentence and granted defendant credit for all jail time served. The subject of defendant’s Rule 24.035 motion is a claim of error in denying relief “because the record does not refute appellant’s allegations that his sentence does not reflect the jail time credit to which he is entitled.” The point on appeal does not contend his guilty plea was involuntary because of uncertainty in defining the amount of time to which he was entitled for jail time served. The relief he seeks is ministerial, not legal.
Accordingly, the motion court properly dismissed the motion because the claim for jail time credit is not cognizable under Rule 24.035. Murphy v. State, 873 S.W.2d 231, 232 (Mo. banc 1994). Defendant’s relief must come from the executive branch of Department of Corrections.
We affirm.
RHODES RUSSELL, P.J., and SIMON, J., concur.